         Case 1:19-cv-01948-MKV Document 31 Filed 06/02/20 Page 1 of 2


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 RUBIN PERALTA, JUNIOR RODRIGUEZ, and                         DATE FILED: 6/2/2020
 SANTO MARTE,

                            Plaintiffs,
                                                                   1:19-cv-01948-MKV
                      -against-
                                                                 SCHEDULING ORDER
 CHRISTIAN SHANKLIN,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       This case was reassigned to me on February 11, 2020. The Court held a telephonic Status

Conference on June 2, 2020 at 12:00 PM. Counsel for all parties were in attendance. The parties

advised that they have failed to complete discovery in accordance with the terms of the

scheduling order in the case. See ECF 29. In accordance with matters discussed at that

Conference, it is hereby ORDERED:

           •   Parties will complete fact discovery no later than July 17, 2020.

           •   Parties will complete expert discovery, including all Independent Medical

               Examinations, no later than August 31, 2020.

           •   Parties have agreed that other than depositions and Independent Medical

               Examinations, no further discovery has been noticed or is outstanding . If

               depositions reveal prior medical treatment, Plaintiffs promptly will provide any

               necessary authorizations.

           •   A Post-Discovery Status Conference will be held on September 15, 2020 at

               11:00AM. No later than September 8, 2020, the parties must file via ECF (i) a

               joint status letter of no more than three pages, and (ii) any pre-motion letters in
       Case 1:19-cv-01948-MKV Document 31 Filed 06/02/20 Page 2 of 2



            accordance with the Court’s Individual Rules of Practice in Civil Cases (available

            at https://www.nysd.uscourts.gov/hon-mary-kay-vyskocil).

        •   No further discovery extensions will be granted absent good cause.

        •   Should any discovery disputes arise, the parties must meet and confer in an

            attempt to resolve the dispute. If they cannot do so, the issue must be brought to

            the Court’s attention well in advance of discovery deadlines. Deadlines will not

            automatically be extended to accommodate the resolution of discovery disputes.

        •   Failure to comply with deadlines or other terms of this Order may result in

            sanctions, including preclusion or dismissal of claims or defenses.



SO ORDERED.

                                                  _________________________________
Date: June 2, 2020                                MARY KAY VYSKOCIL
      New York, NY                                United States District Judge




                                              2
